Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-26 and 28-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. 
In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed. Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.
2019 Revised Guidance, Step 1
Claims 1-13 recite a series of steps, thus they are directed to process/method.
Claims 14-26 recite a device comprising circuitry, they are directed to device.
Claims 28 and 29 recite a computer program product comprising a non-transitory computer readable medium, thus they are directed to article of manufacture. 
2019 Revised Guidance, Step 2A Prong One
	Apart from the “processing circuitry”, “computer readable storage medium”, “processing unit”, and “memory”, independent claims 14, 15 and 28, 29 recite limitations which are drawn to the abstract idea of a mental process along with Claim 1-13.  
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but 
Claim 1 recites a method…comprising determining a candidate allocation unit size… storing a new file in the persistent storage…
Claim 2 recites a method...comprising…determining a candidate allocation unit size…obtaining the statistics of the AU size…determining an AU size matching with the write request…making statistics of a matching probability…storing a new file in the persistent storage…
Claim 10 recites a method…comprising determining a candidate allocation unit size…storing a new file in the persistent storage…storing the new file by using a candidate AU size…
Claim 13 recites a method…comprising determining a candidate allocation unit size…detecting configuration information for a user…in response to the configuration information…storing a new file…
Claim 14 recites a device…to determine a candidate allocation unit size…store a new file…
Claim 15 recites a device…to determine a candidate allocation unit size…to obtain the statistic of an AU size…determining an AU size…making statistics…store a new file…
Claim 28 recites a computer program product…to determine a candidate allocation unit size…to obtain the statistic of the AU size…determining an AU size…making statistics…store a new file…
Claim 29 recites a computer program product…determining a candidate allocation unit size…storing a new file…
Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information.  For example, a person or a human can determine or calculate the allocation unit size on paper by pen with calculation, make or create a statistic of the collected data, store the file on paper.  Because these limitations encompass using mental steps to analyze information, the independent claim recites a 
	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.
2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. 
	Here, claims 14, 15, 28, 29 only recites a device and computer program product for performing steps of claims 1, 2, 10 and 13 correspondingly.   The device comprising processing circuitry and computer program product comprising non transitory computer readable medium are generic computer components which perform generic computer functions such as determining AU size, obtaining/making a statistic, storing a file etc.  Notably, these elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 14, 15, 28, 29 as a whole.
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 

2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).  For example, Claim 1 recites a method…comprising determining a candidate allocation unit size… storing a new file in the persistent storage… Claim 2 recites a method...comprising…determining a candidate allocation unit size…obtaining the statistics of the AU size…determining an AU size matching with the write request…making statistics of a matching probability…storing a new file in the persistent storage… Claim 10 recites a method…comprising determining a candidate allocation unit size…storing a new file in the persistent storage…storing the new file by using a candidate AU size… Claim 13 recites a method…comprising determining a candidate allocation unit size…detecting configuration information for a user…in response to the configuration information…storing a new file… Claim 14 recites a device…to determine a candidate allocation unit size…store a new file… Claim 15 recites a device…to determine a candidate allocation unit size…to 
These computer functions such as determining an AU size, making/obtaining statistics, storing new file, are well-understood, routine, and conventional activities.  
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “processing circuitry” and “computer readable storage medium” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.  Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, claims 1-26, 28, 29 at issue do not require any non-conventional computer components, or even a "'non-conventional and non-generic arrangement of known, conventional pieces.”
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 13, 14, 23, 26, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2014/0279849) in view of Horn et al. (2011/0167239) further in view of Bagal et al. (2014/0188819).


determining a candidate allocation unit (AU) size (“settings may include items such as the size of the each allocation stripe”, paragraph [0059]) for storing data based on a statistic during a statistic period (“appropriate settings may be automatically set based on statistics”, “commands…which are received as the request”, paragraph [0059]; periodically, paragraph [0074]); and
As discussed above, Zhang does not explicitly disclose statistic of an AU size matching with the write request.  
However, Horn et al. (2011/0167239) discloses statistic of an AU size matching with the write request (“include enough available capacity to accommodate an amount of data associated with a usage request to write data to the file”, paragraph [0038]) during a period of time (“statistics obtained from records of usage”, paragraph [0026]; monitor periodically, paragraph [0032]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have checked the statistics during a period of time in Zhang in order to calculate the percentage of usage and storage capacity as taught by Horn.
As discussed above, Zhang essentially discloses the claimed invention such as creating new tablespaces and managing tablespace data files (paragraph [0019]) but does not explicitly disclose “storing a new file in the persistent storage by using the determined candidate AU size in a process of creating the new file, including using the determined candidate AU size as an AU size of the new file.”
However, Bagal et al. (2014/0188819) discloses in paragraph [0020] storing a new file (new file to be created) in the persistent storage (base file system) by using the determined candidate AU size (allocation unit of 4KB) in a process of creating the new file (new file to be created), including using the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have stored the new file as AU size in Zhang in order to create highly compressible logical blocks via a compression engine as taught by Bagal.
Regarding Claim 10, Zhang et al. (2014/0279849) discloses a method performed by a computing device for efficiently storing files in persistent storage, the method comprising:
determining a candidate allocation unit (AU) size (“settings may include items such as the size of the each allocation stripe”, paragraph [0059]) for storing data based on a statistic during a statistic period, wherein the statistic period is periodic (“appropriate settings may be automatically set based on statistics”, “commands…which are received as the request”, paragraph [0059]; periodically, paragraph [0074]), and a candidate AU size determined (“allocation unit”, paragraph [0039]) based on the statistic during the latest statistic period (“last time accessed, last time modified, and other statistics”, paragraph [0039]).
As discussed above, Zhang does not explicitly disclose statistic of an AU size matching with the write request.  
However, Horn et al. (2011/0167239) discloses statistic of an AU size matching with the write request (“include enough available capacity to accommodate an amount of data associated with a usage request to write data to the file”, paragraph [0038]) during a period of time (“statistics obtained from records of usage”, paragraph [0026]; monitor periodically, paragraph [0032]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have checked the statistics during a period of time in Zhang in order to calculate the percentage of usage and storage capacity as taught by Horn.

However, Bagal et al. (2014/0188819) discloses in paragraph [0020] storing a new file (new file to be created) in the persistent storage (base file system) by using the determined candidate AU size (allocation unit of 4KB) in a process of creating the new file (new file to be created), including using the determined candidate AU size (4 KB) as an AU size (4 KB) of the new file (“with 12 KB of data content would normally fill 3 allocation units in base file system”, paragraph [0020]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have stored the new file as AU size in Zhang in order to create highly compressible logical blocks via a compression engine as taught by Bagal.
Regarding Claim 13, Zhang et al. (2014/0279849) discloses a method performed by a computing device for efficiently storing files in persistent storage (“stored on a persistent memory mechanism”, paragraph [0080]), the method comprising: 
determining a candidate allocation unit (AU) size (“settings may include items such as the size of the each allocation stripe”, paragraph [0059]) for storing data based on a statistic during a statistic period (“appropriate settings may be automatically set based on statistics”, “commands…which are received as the request”, paragraph [0059]);
detecting configuration information from a user (“The L3 file metadata may include…settings”, paragraph [0056]); and 
in response to the configuration information indicating that an automatic selection function of the AU size is enabled (settings may include items such as the size of each allocation stripe….Appropriate settings may be automatically set based on statistics”, paragraph [0059]).

However, Horn et al. (2011/0167239) discloses statistic of an AU size matching with the write request (“include enough available capacity to accommodate an amount of data associated with a usage request to write data to the file”, paragraph [0038]) during a period of time (“statistics obtained from records of usage”, paragraph [0026]; monitor periodically, paragraph [0032]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have checked the statistics during a period of time in Zhang in order to calculate the percentage of usage and storage capacity as taught by Horn.
As discussed above, Zhang essentially discloses the claimed invention such as creating new tablespaces and managing tablespace data files (paragraph [0019]) but does not explicitly disclose “storing a new file by using the determined candidate AU size in a process of creating the new file.”
However, Bagal et al. (2014/0188819) discloses in paragraph [0020] storing a new file (new file to be created) in the persistent storage (base file system) by using the determined candidate AU size (allocation unit of 4KB) in a process of creating the new file (new file to be created), including using the determined candidate AU size (4 KB) as an AU size (4 KB) of the new file (“with 12 KB of data content would normally fill 3 allocation units in base file system”, paragraph [0020]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have stored the new file as AU size in Zhang in order to create highly compressible logical blocks via a compression engine as taught by Bagal.
Regarding Claim 14, Zhang et al. (2014/0279849) discloses a device for file storage, comprising: 
processing circuitry, and at least one memory with computer program codes stored thereon, 
the processing circuitry being coupled to the at least one memory and configured to execute the computer program codes to cause the device at least to: 

As discussed above, Zhang does not explicitly disclose statistic of an AU size matching with the write request.  
However, Horn et al. (2011/0167239) discloses statistic of an AU size matching with the write request (“include enough available capacity to accommodate an amount of data associated with a usage request to write data to the file”, paragraph [0038]) during a period of time (“statistics obtained from records of usage”, paragraph [0026]; monitor periodically, paragraph [0032]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have checked the statistics during a period of time in Zhang in order to calculate the percentage of usage and storage capacity as taught by Horn.
As discussed above, Zhang essentially discloses the claimed invention such as creating new tablespaces and managing tablespace data files (paragraph [0019]) but does not explicitly disclose “storing a new file in the persistent storage by using the determined candidate AU size in a process of creating the new file, including using the determined candidate AU size as an AU size of the new file.”
However, Bagal et al. (2014/0188819) discloses in paragraph [0020] storing a new file (new file to be created) in the persistent storage (base file system) by using the determined candidate AU size (allocation unit of 4KB) in a process of creating the new file (new file to be created), including using the determined candidate AU size (4 KB) as an AU size (4 KB) of the new file (“with 12 KB of data content would normally fill 3 allocation units in base file system”, paragraph [0020]).

Regarding Claim 23, Zhang discloses the device according to claim 14, wherein the statistic period is periodic (periodically, paragraph [0074]), and
the at least one memory and the computer program codes are further configured, with the at least one processor, to cause the device to store the new file by using a candidate AU size determined (“appropriate settings may be automatically set based on statistics”, “commands…which are received as the request”, paragraph [0059]), and a candidate AU size determined (“allocation unit”, paragraph [0039]) based on the statistic during the latest statistic period (“last time accessed, last time modified, and other statistics”, paragraph [0039]).
Regarding Claim 26, Zhang discloses the device according to claim 14, wherein the at least one memory and the computer program codes are further configured, with the at least one processor, to cause the device to:
detect configuration information from a user (“The L3 file metadata may include…settings”, paragraph [0056]); and
in response to the configuration information indicating that an automatic selection function of the AU size in enabled (settings may include items such as the size of each allocation stripe….Appropriate settings may be automatically set based on statistics”, paragraph [0059]). 
As discussed above, Zhang essentially discloses the claimed invention such as creating new tablespaces and managing tablespace data files (paragraph [0019]) but does not explicitly disclose “storing a new file by using the determined candidate AU size in a process of creating the new file.”
However, Bagal et al. (2014/0188819) discloses in paragraph [0020] storing a new file (new file to be created) in the persistent storage (base file system) by using the determined candidate AU size 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have stored the new file as AU size in Zhang in order to create highly compressible logical blocks via a compression engine as taught by Bagal.
Regarding Claim 29, Zhang discloses a computer program product having a non-transitory computer readable medium which stores a set of instructions for file storage; the set of instructions, when carried out by computerized circuitry,
causing the computerized circuitry to perform a method of: 
determining a candidate allocation unit (AU) size (“settings may include items such as the size of the each allocation stripe”, paragraph [0059]) storing data based on a statistic during a statistic period (“appropriate settings may be automatically set based on statistics”, “commands…which are received as the request”, paragraph [0059]; periodically, paragraph [0074]);
As discussed above, Zhang does not explicitly disclose statistic of an AU size matching with the write request.  
However, Horn et al. (2011/0167239) discloses statistic of an AU size matching with the write request (“include enough available capacity to accommodate an amount of data associated with a usage request to write data to the file”, paragraph [0038]) during a period of time (“statistics obtained from records of usage”, paragraph [0026]; monitor periodically, paragraph [0032]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have checked the statistics during a period of time in Zhang in order to calculate the percentage of usage and storage capacity as taught by Horn.

However, Bagal et al. (2014/0188819) discloses in paragraph [0020] storing a new file (new file to be created) in the persistent storage (base file system) by using the determined candidate AU size (allocation unit of 4KB) in a process of creating the new file (new file to be created), including using the determined candidate AU size (4 KB) as an AU size (4 KB) of the new file (“with 12 KB of data content would normally fill 3 allocation units in base file system”, paragraph [0020]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have stored the new file as AU size in Zhang in order to create highly compressible logical blocks via a compression engine as taught by Bagal.
Claims 9, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2014/0279849) in view of Horn et al. (2011/0167239) further in view of Bagal et al. (2014/0188819) further in view of Soran et al. (2012/0124285).
Regarding Claim 9, as discussed above, Zhang essentially discloses the claimed invention but does not explicitly disclose the method according to claim 1, further comprising: in response to the determined candidate AU size being different from a default AU size or a currently used AU size, sending a notification to a user.
However, Soran et al. (2012/0124285) discloses in response to the determined candidate AU size being different from a default AU size or a currently used AU size (if additional disk drives are required since the data is beyond the default size), send a notification to a user (sending notification) (paragraph [0010]).

Regarding Claim 22, Zhang essentially discloses the claimed invention but does not explicitly disclose the device according to claim 14, wherein the at least one memory and the computer program codes are further configured, with the at least one processor, to cause the device to: in response to the determined candidate AU size being different from a default AU size or a currently used AU size, send a notification to a user.
However, Soran et al. (2012/0124285) discloses in response to the determined candidate AU size being different from a default AU size or a currently used AU size (if additional disk drives are required since the data is beyond the default size), send a notification to a user (sending notification) (paragraph [0010]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have set a conditional procedure corresponding to the default size to send notification in Zhang in order to acknowledge user and prepare the proper procedure when a condition is met as taught by Soran.
Claims 11, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2014/0279849) in view of Horn et al. (2011/0167239) further in view of Bagal et al. (2014/0188819) further in view of Liu et al. (2015/0124596).
Regarding Claim 11, as discussed above, Zhang essentially discloses the claimed invention but does not explicitly disclose the method according to claim 1, wherein a length of the statistic period is not less than a predetermined threshold length.

Regarding Claim 24, as discussed above, Zhang essentially discloses the claimed invention but does not explicitly disclose the device according to claim 14, wherein a length of the statistic period is not smaller than a predetermined threshold length.
However, Liu et al. (2015/0124596) discloses statistics on traffic usage of each user with a preset period (Claim 8).   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a particular length of period being not smaller than a threshold (e.g. a preset period) for the statistic period in order to analyze the data in a particular period of time as taught by Liu.
Claims 12, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2014/0279849) in view of Horn et al. (2011/0167239) further in view of Bagal et al. (2014/0188819) further in view of Pauly (2004/0015478).
Regarding Claim 12, as discussed above, Zhang essentially discloses the claimed invention but does not explicitly disclose the method according to claim 1, further comprising: writing the candidate AU size into a file index of the new file in the process of creating the new file.
However, Pauly (2004/0015478) discloses writing the candidate AU size (allocate storage capacity in blocks of a predetermined size) into a file index (the index) of the new file in the process of creating the new file (new block is created) (Claim 87).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have stored the allocation block or unit size in an index in order to organize the bulk storage device as taught by Pauly.

However, Pauly (2004/0015478) discloses writing the candidate AU size (allocate storage capacity in blocks of a predetermined size) into a file index (the index) of the new file in the process of creating the new file (new block is created) (Claim 87).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have stored the allocation block or unit size in an index in order to organize the bulk storage device as taught by Pauly.
Response to Argument
Applicant’s arguments with respect to claim(s) 1-26, 28, and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either 
	


/WILSON LEE/Primary Examiner, Art Unit 2152